Name: Council Regulation (EC) No 3137/94 of 15 December 1994 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1995 fishing year
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  agricultural policy;  prices;  fisheries
 Date Published: nan

 22. 12. 94 Official Journal of the European Communities No L 332/7 COUNCIL REGULATION (EC) No 3137/94 of 15 December 1994 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1995 fishing year monetary system applicable in 1994 as provided for in Regulation (EEC) No 3813/92 (2) and in particular Article -13 (2) thereof ; whereas, as a result, they should enter into force in that year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (!), and in particular Article 9 (3), Having regard to the proposal from the Commission, Whereas Article 9 ( 1 ) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9 (2) of that Regulation, these prices should be increased, maintained or decreased according to the species for the 1995 fishing year ; Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agri ­ Article 1 The guide prices for the fishing year 1 January to 31 December 1995 for the products listed in Annex II to Regulation (EEC) No 3759/92 and the commercial cat ­ egories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (') OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7. 1993, p. 1 ). (2) OJ No L 387, 28 . 12. 1992, p. 1 . Regulation as amended by Regulation (EC) No 3528/93 (OJ No L 320, 22. 12. 1993, p. 32). No L 332/8 Official Journal of the European Communities 22. 12. 94 ANNEX (ECU/tonne) Group of products Commercial specifications Guide price 1 . Sea bream (Dentex dentex and Pagelius spp.) Frozen, in lots or in original packages containing the same products 1 265 2. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 922 3 . Squid (Ommastresphes sagittatus) Frozen, not cleaned, in original packages containing the same products 796 4. Illex argentinus Frozen, not cleaned, in original packages containing the same products 758 5. Cuttlefish of the species (Sepia officinalis, Frozen, in original packages containing the same Rossia macrosoma) and Sepiola rondeletti products 1 583 6 . Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 422 7. Lesser or Greenland halibut (Reinhardtius Frozen, in original packages containing the same hippoglossoides) products 1 526 8 . Whole of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 101 9 . Fillets of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 388 0 .  Prawns of the species Parapenaeus longi- Frozen, in original packages containing the same rostris products 4 838  Other species of the family Penaeidae Frozen, in original packages containing the same products 6 483